ON MOTION FOR REHEARNG.
BEAUCHAMP, Judge.
We have reviewed the record in the light of appellant’s motion for rehearing and believe that the original opinion fully discusses the case as well as reaches the correct conclusion. The law requires that a party stop and render aid; and the fact, as presented in the motion for rehearing-, that the party chooses to-go without stopping to secure aid from the hands of another would not meet the requirements of the law. Whether or not this would be good judgment under the facts is not the question for consideration for the Legislature has precluded us from doing so when it passed the act under which this prosecution is brought.
The original opinion expresses the writer’s views on the other matters found in the motion for rehearing.
Appellant’s motion for rehearing is accordingly overruled.